Citation Nr: 1455183	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is associated with the claims file.

In December 2009 and March 2011, the Board remanded the case for additional development.  

In a February 2013 decision, the Board denied entitlement to service connection for a bilateral knee disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Memorandum Decision, the Court vacated and remanded the Board's denial of the knee claim.  A copy of the Court's decision is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated above, the instant case is currently before the Board by way of a July 2014 Memorandum Decision, wherein the Court vacated the Board's previous denial of the Veteran's claim of service connection for a bilateral knee disability.  Specifically, the Court found that the Board had erred in relying on a VA orthopedic surgeon's October 2012 report, which the Court found to be inadequate for several reasons.  First, the examiner's conclusion - that the Veteran has had no post-service knee disability - is contrary to the Board's finding that the record establishes a current disability.  Second, the examiner's statement that all examinations have been normal appears inconsistent with evidence reflecting a diagnosis of bilateral knee strain and physical findings of suprapatellar tenderness, clicking, snapping, grinding, and objective evidence of pain on motion.  Third, the examiner's classification of the Veteran's in-service left and right knee pain as "brief" fails to address the Veteran's competent report that he experienced intermittent difficulty with his knees since service, a fact the Board conceded in the decision on appeal.  

In light of the Court's July 2014 memorandum decision, the Board finds that a remand of the matter is warranted for the AOJ to obtain an addendum from the clinician who provided the October 2012 opinion.

Accordingly, the case is REMANDED for the following action:

1. The claims file, and a copy of this remand, must be provided to and reviewed by the VA orthopedic surgeon who provided the October 2012 opinion in connection with the Veteran's claim of service connection for a bilateral knee disability.  The clinician should provide an addendum to that report that includes an extended rationale for any opinion on the question of whether it is as likely as not (50 percent probability or greater) that any bilateral knee disability had its clinical onset in service or is otherwise related to active duty.  The physician must address the Veteran's competent report that he experienced intermittent difficulty with his knees since service.  The physician must also address the diagnosis of bilateral knee strain and physical findings of suprapatellar tenderness, clicking, snapping, grinding, and objective evidence of pain on motion.  

A full and complete rationale for all opinions expressed is required.  Regardless of whether the clinician's opinion is favorable or negative, he must provide support for all opinions rendered that includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming his opinion.

(If the October 2012 physician is no longer available, the claims folder should be forwarded to another VA orthopedic surgeon to provide the addendum opinion requested above.  If another examination is required to formulate an opinion as to any question, another examination should be scheduled in order for the question to be answered.)

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




